Citation Nr: 0805090	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-24 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. 1151 for 
vertigo. 

2.  Entitlement to an increased evaluation for diabetes 
mellitus, type II, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for anterior 
spurring plate C-5, cervical spine currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for post-operative 
torn medial meniscus, left knee, currently evaluated as 10 
percent disabling.

5.  Entitlement to a compensable evaluation for 2.5 
centimeter trauma scars, left and right knees.

6.  Entitlement to a compensable evaluation for a fungus 
infection of the left ear.

7.  Entitlement to a compensable evaluation for injury of the 
third and fourth fingers of the right hand.


8.  Entitlement to an initial evaluation in excess of 20 
percent for nerve damage fourth and fifth fingers, left hand.

9.  Entitlement to an initial compensable evaluation for 
diabetic nephropathy. 

10.  Entitlement to an initial compensable evaluation for 
erectile dysfunction, associated with diabetes mellitus, type 
II.

11.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity.

12.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the left lower 
extremity.

13.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right (major) hand.

14.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left (minor) upper 
extremity.

15.  Entitlement to an evaluation in excess of 20 percent for 
incisional hernias from January 14, 2003 to May 6, 2004.

16.  Entitlement to an evaluation in excess of 40 percent for 
incisional hernias from May 7, 2004.

17.  Entitlement to a total rating due to unemployability 
caused by service-connected disabilities (TDIU).

18.  Entitlement to an effective date prior to May 8, 2001, 
for a grant of service connection for diabetes mellitus, type 
II.

19.  Entitlement to an effective date prior to August 2, 2002 
for a grant of service connection for erectile dysfunction 
secondary to the service connected condition of diabetes 
mellitus, type II.

20.  Entitlement to an effective date prior to August 2, 2002 
for a grant of entitlement to special monthly compensation 
(SMC).

21.  Entitlement to an effective date prior to April 2, 2004, 
for a grant of service connection for peripheral neuropathy 
of the upper and lower extremities secondary to the service 
connected condition of diabetes mellitus, type II.

22.  Entitlement to an effective date earlier than January 
14, 2003 for compensation for incisional hernias under 
38 U.S.C.A. § 1151.

23.  Entitlement to an effective date earlier than January 
14, 2003 for compensation for nerve damage fourth and fifth 
fingers of the left hand under 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to September 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004, January 2005, and March 
2005 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wilmington, Delaware.


FINDINGS OF FACT

1.  The veteran did not incur additional disability causing 
vertigo as the result of carelessness, negligence, lack of 
proper skill or error in judgment on the part of VA health 
care providers.

2.  The service-connected diabetes mellitus, type II, has not 
been shown to require more than treatment with insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.

3.  The veteran's anterior spurring plate C-5, cervical spine 
has not been manifested by forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees; there is no ankylosis or 
muscle spasm or guarding to result in an abnormal gait or 
abnormal spinal contour.

4.  The veteran's post-operative torn medial meniscus, left 
knee is manifested, functionally, by a noncompensable degree 
of limited motion, and complaints of discomfort; there is no 
medical evidence of subluxation or lateral instability, 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula.

5.  The 2.5 centimeter trauma scars, left and right knees 
have not been objectively manifested by a painful superficial 
scar, by an unstable scar, or by a superficial scar with an 
area of 144 square inches (929 square centimeters) or 
greater.

6.  Fungus infection of the left ear is not manifested by 
suppuration or aural polyps.

7.  The severity of the service-connected injury to the third 
and fourth fingers of the right hand does not approximate 
amputation.


8.  The veteran's nerve damage fourth and fifth fingers of 
the left hand are not manifested by severe incomplete 
paralysis of the median nerve.

9.  The veteran's diabetic nephropathy has not been 
manifested by albumin constant or recurring with hyaline and 
granular casts or red blood cells, or transient or slight 
edema, or hypertension at least 10 percent under Diagnostic 
Code 7101.

10.  The veteran's erectile disability is manifested by 
sexual dysfunction without deformity of the penis.

11.  The veteran's service-connected peripheral neuropathy of 
the right lower extremity is manifested by no more than 
moderate peripheral neuropathy; complete paralysis is not 
demonstrated.

12.  The veteran's service-connected peripheral neuropathy of 
the left lower extremity is manifested by no more than 
moderate peripheral neuropathy; complete paralysis is not 
demonstrated.

13.  The veteran's service-connected peripheral neuropathy of 
the right (major) hand is manifested by no more than mild 
peripheral neuropathy; moderate paralysis is not 
demonstrated.

14.  The veteran's service-connected peripheral neuropathy of 
the left (minor) hand is manifested by no more than mild 
peripheral neuropathy; moderate paralysis is not 
demonstrated.

15.  For the entire period under consideration, the veteran's 
incisional hernias have been manifested by no more than large 
hernias, not well supported by belt under ordinary 
conditions.

16.  The veteran's service-connected disabilities are 
incisional hernias, evaluated as 40 percent disabling; 
diabetes mellitus, type II, evaluated as 20 percent 
disabling; nerve damage to the fourth and fifth fingers of 
the left hand, evaluated as 20 percent disabling; peripheral 
neuropathy of the right lower extremity, evaluated as 20 
percent disabling; peripheral neuropathy of the left lower 
extremity, evaluated as 20 percent disabling; post operative 
torn medial meniscus of the left knee, evaluated as 10 
percent disabling; anterior spurring of the plate C-5 
cervical spine, evaluated as 10 percent disabling; peripheral 
neuropathy of the left upper extremity, evaluated as 10 
percent disabling; peripheral neuropathy of the right upper 
extremity, evaluated as 10 percent disabling; injury to the 
third and fourth fingers of the right hand, evaluated as 0 
percent disabling; fungus infection of the left ear, 
evaluated as 0 percent disabling; trauma scars of the left 
and right knees, evaluated as 0 percent disabling; diabetic 
nephropathy, evaluated as 0 percent disabling; and erectile 
dysfunction, evaluated as 0 percent disabling.  The combined 
disability evaluation for the veteran's disorders is 90 
percent.

17.  The preponderance of the evidence is against finding 
that the veteran was precluded from following a substantially 
gainful occupation due to service-connected disabilities 
alone.

18.  The veteran first filed a claim of service connection 
for diabetes mellitus on January 9, 2002; he has had type 2 
diabetes mellitus since 1996.

19.  The U.S. Court of Appeals for the Federal Circuit has 
established May 8, 2001 as the effective date for service 
connection for type II diabetes mellitus granted on the basis 
of presumptive exposure to herbicides in Viet Nam.

20.  The veteran did not raise the claim of entitlement to 
service connection for erectile dysfunction at any time 
earlier than August 2, 2002.

21.  The veteran did not raise the claim of entitlement to 
service connection for special monthly compensation at any 
time earlier than August 2, 2002.

22.  The veteran did not raise the claim of entitlement to 
service connection for bilateral peripheral neuropathy of the 
upper and lower extremities at any time earlier than April 2, 
2004.

23.  The veteran did not raise the claim of entitlement to 
compensation for incisional hernias under 38 U.S.C.A. § 1151 
prior to January 14, 2003.

24.  The veteran did not raise the claim of entitlement to 
compensation for nerve damage fourth and fifth fingers of the 
left hand under 38 U.S.C.A. § 1151 prior to January 14, 2003.


CONCLUSIONS OF LAW

1.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for vertigo due to VA medical treatment have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.358, 3.361 (2007).

2.  The criteria for the assignment of an initial rating in 
excess of 20 percent for service-connected diabetes mellitus, 
type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp 2007); 38 C.F.R. §§ 4.7, 
4.119 including Diagnostic Code 7913 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for anterior spurring plate C-5, cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5237, 5242, 5243 (2007).

4.  The criteria for a rating in excess of 10 percent for 
post-operative torn medial meniscus, left knee are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 
5260, 5261, 5262 (2007).

5.  The criteria for a compensable evaluation for 2.5 
centimeter trauma scars, left and right knees have not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.71a, 4.118, Diagnostic Codes 7801, 
7802, 7803 7804, 7805 (2007).

6.  The criteria for a compensable disability rating for 
fungus infection of the left ear have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.20, 4.87, Diagnostic Code 6200 (2007).

7.  The criteria for entitlement to a compensable rating for 
the service-connected injury to the third and fourth fingers 
of the right hand have not been met.  38 U.S.C.A. §§ 1155, 
5193, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5227 (2007).

8.  The veteran does not meet the criteria for a rating in 
excess of 20 percent for nerve damage fourth and fifth 
fingers of the left hand.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic 
Code 8515 (2006).

9.  The criteria for a compensable initial evaluation for 
diabetic nephropathy have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1-4.14, 4.115 (a), 4.115 
(b), Diagnostic Code 7502 (2007).

10.  The criteria for an initial compensable rating for 
erectile dysfunction associated with diabetes mellitus, type 
II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. § 4.31, and Part 4 Diagnostic Code 7522 
(2007).

11.  The criteria for an initial rating in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2007).

12.  The criteria for an initial rating in excess of 20 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. § 4.124a, Diagnostic Code 8521.

13.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the right (major) hand 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. § 4.124a, Diagnostic Code 8521.

14.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the left (minor) hand 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. § 4.124a, Diagnostic Code 8521.

15.  Throughout the entire rating period, the criteria for a 
40 percent evaluation for service-connected incisional 
hernias, but no higher, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.20, 4.114, Diagnostic Code 7339 (2007).

16.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 3.655, 4.15, 4.16, 4.18 (2007).

17.  Entitlement to an effective date earlier than May 8, 
2001 for diabetes mellitus is denied.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.114, 3.155, 3.400, 3.816 (2007); Liesegang v. Secretary 
of Veterans Affairs, 312 F. 3d 1368 (Fed. Cir. 2002).  

18.  An effective date earlier than August 2, 2002, for the 
grant of service connection for erectile dysfunction is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.159, 3.400 (2007).

19.  An effective date earlier than August 2, 2002, for the 
grant of service connection for special monthly compensation 
is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400.

20.  An effective date earlier than April 2, 2004, for the 
grant of service connection for bilateral peripheral 
neuropathy of the upper and lower extremities is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.159, 3.400.

21.  An effective date earlier than January 14, 2003 for 
compensation for incisional hernias under 38 U.S.C.A. § 1151 
is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400.


22.  An effective date earlier than January 14, 2003 for 
compensation for nerve damage fourth and fifth fingers of the 
left hand under 38 U.S.C.A. § 1151 is not warranted.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.159, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensation under 38 U.S.C. 1151 for vertigo

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability or death were service- 
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary and the proximate 
cause of the disability was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or implied consent of the veteran or the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Consequences otherwise 
certain or intended to result from treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered. 38 C.F.R. § 3.358 
(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.


In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2).

The veteran claims that a stomach stapling surgery in 
September 1999 resulted in vertigo.

The VA hospital records dated September 1999 to October 1999 
reference the problem with the veteran's balance following 
surgery.  It was noted that the veteran had a complicated 
course which included pneumonia treated with Vancomycin which 
then led to acute renal failure and then diuretic phase of 
acute renal failure.  The veteran reported spinning and 
losing orientation.  He was seen by physical therapy for his 
ambulation and balance problems.  The veteran had a CT of the 
head which showed no abnormalities, masses or bleeding.  
After being given multiple potassium supplements as well as 
two units of packed cells he no longer complained of balance 
problems.  

VA treatment records dated in 2000 and 2002 show complaints 
of dizziness or vertigo on occasion.  

Upon careful consideration of the evidence of record, it is 
apparent that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

The appellant has submitted no competent evidence which tends 
to substantiate his contentions that he suffered additional 
disability of vertigo due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of any additional 
disability of vertigo was the surgery performed in September 
1999 or any follow-up care provided.

At a September 2003 VA examination, the veteran indicated the 
vertigo occurred after stomach bypass surgery in September 
1999.  He reported running into things and losing his 
balance.  He had no balance on a sloped area.  He can not 
climb ladders.  He had the sensation of feeling lopsided.  He 
did not have any sensation of spinning.  The examination 
showed cranial nerves II-XII grossly intact.  He was able to 
do finger to nose with eyes open and closed without problems.  
When he attempted to stand on each leg individually, he lost 
his balance.  When he did that with his eyes closed, he 
almost fell.  Gait was steady in the examination room as well 
as in the hallway.  The examiner opined that the veteran's 
vertigo was not likely secondary to the stomach bypass 
surgery in September 1999.

In the absence of competent evidence which demonstrates 
additional disability of vertigo as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of vertigo following surgery in March 2003 is not 
warranted.  Accordingly, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Increased evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Diabetes mellitus, type II

By a rating decision dated October 2002, the veteran was 
granted service connection for diabetes mellitus, type II and 
the veteran was assigned a 20 percent rating decision 
effective July 9, 2001.  This disability rating has remained 
in effect.

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913. Under that diagnostic code, a 20 
percent rating is warranted for diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet; and a 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A 100 percent rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.

The July 2004 VA examination noted the veteran was diagnosed 
with diabetes in 1994 with poor control for multiple years.  
The veteran was treated with Glyburide and no insulin.  There 
was no history of diabetic ketoacidosis or hypoglycemia.  VA 
treatment records dated in February 2004 showed diabetes 
mellitus, type II.  March 2005 treatment notes showed the 
veteran was taking Glyburide two tablets twice a day.  The 
veteran was in a diabetic exercise program and had lost three 
pounds.

The evidence reflects that the veteran uses oral hypoglycemic 
agents to treat his diabetes mellitus.  To warrant the next 
higher, 40 percent, rating under Diagnostic Code 7913, the 
evidence must demonstrate his diabetes mellitus requires 
insulin, restricted diet, and a regulation of activities.

Accordingly, the veteran does not meet the criteria for a 40 
percent disability evaluation under Diagnostic Code 7913.  
Therefore, the preponderance of the evidence is against a 
grant of an evaluation greater than 20 percent for diabetes 
mellitus.  There is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Anterior spurring plate C-5, cervical spine

By a rating decision dated April 1982, the veteran was 
granted service connection for anterior spurring plate C-5, 
cervical spine and was assigned a noncompensable disability 
evaluation effective September 14, 1981.  By a rating 
decision dated July 1998, the veteran's disability evaluation 
was increased to 10 percent effective January 27, 1998.  This 
evaluation has remained in effect.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.


The veteran's cervical spine disability is evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5242.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes. These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury: In 
pertinent part, they provide that unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation.  For 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the cervical spine, a 30 percent 
evaluation is warranted.  A 20 percent disability evaluation 
is appropriate for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; a 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is warranted with forward flexion of the 
forward flexion of the cervical spine greater than 30 degrees 
but no greater than 40 degrees; combined range of motion of 
the cervical spine to 170 degrees but no greater than 335 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
with vertebral fraction with loss of 50 percent or more of 
the height.

After reviewing the entire medical record, it is concluded 
that an evaluation in excess of 10 percent for the veteran's 
anterior spurring plate C-5, cervical spine is not warranted.


At a July 2004 VA examination, the range of motion of the 
cervical spine was noted as flexion painless from 0-45 
degrees right and left, extension 0 to 15 degrees right and 
left with mild discomfort.  Lateral flexion was 0 to 25 
degrees right and left with mild discomfort.  Rotation was 
from 0 to 80 degrees right and left with no discomfort.  

When the cervical spine disability is evaluated, no more than 
a 10 percent rating is warranted, as the medical evidence 
does not show that the veteran has forward flexion of the 
cervical spine which is greater than 15 degrees but not 
greater than 30 degrees. In addition, there is no ankylosis 
of the cervical spine. 

The preponderance of the evidence is against the veteran's 
claim for an increased rating for anterior spurring plate C-
5, cervical spine.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Post-operative torn medial meniscus, left knee

By a rating decision dated August 1998, the RO granted an 
evaluation of 10 percent effective September 14, 1981; an 
evaluation of 100 percent effective July 30, 1982; an 
evaluation of 10 percent effective September 1, 1982; an 
evaluation of 100 percent effective October 21, 1982; and an 
evaluation of 10 percent effective December 1, 1982.  This 
evaluation has remained in effect.

The veteran's left knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5259, for 
symptomatic removal of the semilunar cartilage. 38 C.F.R. § 
4.71a, Diagnostic Code 5259.  As this is the highest rating 
assignable under this diagnostic code, the Board has (as the 
RO has) considered whether any higher rating is assignable 
under any alternative diagnostic code, or on an extra- 
schedular basis.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis (to include hypertrophic or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Code 5260, for limitation of flexion of the 
leg, and Diagnostic Code 5261, for limitation of extension of 
the leg). When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for flexion limited to 45 degrees, a 20 percent rating is 
warranted for flexion limited to 30 degrees, and a 30 percent 
rating is warranted for flexion limited to 15 degrees.

Under Diagnostic Code 5261, a 10 percent rating is warranted 
for extension limited to 10 degrees, a 20 percent rating is 
warranted for extension limited to 15 degrees, a 30 percent 
rating is warranted for extension limited to 20 degrees, a 40 
percent rating is warranted for extension limited to 30 
degrees, and a 50 percent rating is warranted for extension 
is limited to 45 degrees.

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2007).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion (see Johnson v. 
Brown, 9 Vet. App. 7 (1996)).

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent 
rating is assigned for slight impairment, a 20 percent rating 
is assigned for moderate impairment, and a 30 percent rating 
is assigned for severe impairment.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the 
preponderance of the evidence is against assignment of a 
schedular rating in excess of 10 percent for the veteran's 
left knee disability.

The July 2004 VA examination showed flexion and extension 
from 0 to 100 degrees right and left with mild discomfort.  
The examiner note that the status post medial meniscus 
surgery wound did not reveal any persistent pain or numbness.  

Given the discomfort noted on range of motion, even if the 
Board were to concede that pain equated to an additional 
limitation of flexion and/or extension of several degrees, 
there would still have to be an objective showing of 
significant loss of motion to warrant assignment of any 
higher rating under either Diagnostic Code 5260 or 5261.  
Such is not the case here.  Therefore, even taking into 
account the veteran's alleged loss of motion due to pain, his 
adverse symptomatology does not equate to the criteria for 
either a higher or a separate evaluation under Diagnostic 
Code 5260 and/or Diagnostic Code 5261.  See 38 C.F.R. §§ 4.2, 
4.3, 4.7, 4.45, 4.71a; DeLuca.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59; however, there is no evidence 
that pain is productive of disuse atrophy, skin changes, or 
objectively demonstrable weakness.  Thus, while the Board 
acknowledges the appellant's complaints of pain, given the 
objective findings pertaining to actual functional loss, the 
overall record indicates that he is adequately compensated 
for such pain by the 10 percent rating assigned his left knee 
disability.

The July 2004 VA examiner did not find objective evidence of 
left knee instability or recurrent subluxation.  Therefore, 
the record does not provide a basis for evaluating the 
disability, or assigning a separate compensable rating, under 
Diagnostic Code 5257.

The Board further points out that there is no other 
potentially applicable diagnostic code pursuant to which a 
rating in excess of 10 percent could be assigned for the left 
knee disability.  In this regard, the Board notes that it is 
neither contended nor shown that the veteran's service-
connected left knee involves ankylosis (Diagnostic Code 
5256), dislocated semilunar cartilage (Diagnostic Code 5258), 
or impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for the service- 
connected left knee disability must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

2.5 centimeter trauma scars, left and right knees

By a rating decision dated April 1982, the veteran was 
granted service connection for 2.5 centimeter trauma scars, 
left and right knees and assessed a noncompensable disability 
evaluation effective September 14, 1981.  This evaluation has 
remained in effect.  

The veteran's 2.5 centimeter trauma scars, left and right 
knees were evaluated as noncompensably disabling under 38 
C.F.R. § 4.118, Diagnostic Code 7805.


Scars involving areas other than the head, face, or neck that 
are deep or cause limited motion are 10 percent disabling if 
the scar exceeds six square inches (39 square centimeters).  
Scars with areas exceeding 12 square inches (77 square 
centimeters) warrant a 20 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.

Scars other than of the head, face, or neck, that are 
superficial and that do not cause limited motion are 10 
percent disabling if the area(s) is 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.

Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  Under Diagnostic Code 
7804, a 10 percent evaluation is assigned when there are 
superficial scars that are painful on examination.  Other 
scars are to be rated on the basis of limitation of function 
of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 
7805.

The July 2004 VA examination showed a scar distal to the 
right knee measuring 1.5 inches in length, with no 
discoloration and no elevation.  There was a positive scar 
over the left knee measuring 2.5 inches in length with no 
discoloration and no elevation.  There was no indication that 
the scars were tender, painful, adherent to underlying 
tissue, or interfered with movement.  

The scars of the left and right knees are not shown to be 
deep or cause limitation of motion.  In order to warrant a 
higher evaluation there must be evidence that the scar is 
painful, or superficial with an area or areas of 144 square 
inches (929 square centimeters) or greater, or superficial 
and unstable.  Therefore, the criteria for a compensable 
evaluation are not met.  Thus, the preponderance of the 
evidence is against the claim of entitlement to a compensable 
evaluation for 2.5 centimeter trauma scars, left and right 
knees.

Fungus infection of the left ear

By a rating decision dated September 1982, the veteran was 
granted service connection for fungus infection of the left 
ear and assigned a noncompensable disability evaluation 
effective September 14, 1981.  This evaluation has remained 
in effect.  

The rating schedule does not contain a code for fungus 
infection of the ear.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The veteran's 
disability has been evaluated by analogy to chronic 
supportive otitits media.

The veteran's fungus infection of the left ear is rated as 
noncompensably disabling under 38 C.F.R. § 4.87, Diagnostic 
Code 6200.  Under this code a compensable 10 percent rating 
for chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) is warranted during 
suppuration, or with aural polyps.  Other symptoms such as 
hearing impairment, labyrinthitis, facial nerve paralysis or 
bone loss of skull are rated separately, if present.  

At a July 2004 VA audiological examination, the veteran 
reported an incident in which jet fuel was splashed into his 
left ear causing a fungal infection, but that was cured.  The 
examination showed normal hearing bilaterally.  At a July 
2004 VA general medical examination, past medical history was 
noted for fungus growth status post exposure to jet fuel in 
the left ear in 1971.  The veteran reported his ear was 
"carved out" and was treated with drops.  He described 
experiencing severe itching but no hearing loss.  

As the medical evidence demonstrates that the veteran does 
not currently have active otitis media, an increased rating 
for otitis media is not warranted.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Injury to the third and fourth fingers of the right hand

By a rating decision dated April 1982, the veteran was 
granted service connection for an injury to the third and 
fourth fingers of the right hand and assigned a 
noncompensable disability evaluation effective September 14, 
1981.  This evaluation has remained in effect.

The veteran's disability of his right fingers has been 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5227.  Under this code a 
noncompensable rating is assigned for favorable or 
unfavorable ankylosis of the ring finger (of the major or 
minor hand).  The Note associated with these criteria states 
that the evaluator should also consider whether evaluation as 
amputation is warranted and whether additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5155, a 10 percent 
rating is warranted for amputation at the proximal 
interphalangeal joint or proximal thereto (either hand), 
without metacarpal resection.  With metacarpal resection 
(more than 1/2 of that bone lost), a 20 percent rating is 
warranted (either hand).  Thus, the current manifestations do 
not more nearly approximate the criteria for a compensable 
rating.

The July 2004 VA examination showed hand and wrist range of 
motion was normal without pain or discomfort.  The examiner 
noted the veteran suffered a crush injury to the right fourth 
and fifth fingers which healed appropriately.  Grip strength 
in both hands was 4/4.  

In view of the forgoing, the Board concludes that the 
evidence does not show that the residuals attributable to the 
service-connected crush injury of the third and fourth 
fingers of the right hand meet the criteria for a compensable 
rating under any applicable Diagnostic Code.  The RO 
evaluated the crush injury residuals of the third and fourth 
fingers of the right hand under 38 C.F.R. § 4.71a, Diagnostic 
Code 5227.  Applying the symptoms noted above to the 
applicable rating criteria, the Board finds that there is no 
basis for assigning a compensable rating under Diagnostic 
Code 5227 (ankylosis of the ring or little finger).  
Essentially, this Diagnostic Code does not provide for a 
compensable rating, regardless of severity. Moreover, the 
evidence does not show that the veteran has ankylosis of the 
third or fourth fingers of the right hand.

Applying the Note associated with Diagnostic Code 5227, the 
Board finds that evaluation as amputation is not warranted, 
as there is no deformity of the right third or fourth 
fingers/hand/wrist.  The record shows that there is no 
impairment which has been associated with the service-
connected crush injury.  

As to whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand, the Board 
finds no medical evidence of limitation of motion of the 
fingers of the right hand.  There is also no evidence of 
interference with the overall function of the veteran's right 
hand.  Accordingly, a compensable rating is not warranted 
under the provisions of the Note associated with Diagnostic 
Code 5227.

With respect to the possibility of entitlement to a 
compensable evaluation under 38 C.F.R. §§ 4.40 and 4.45, the 
Board has also considered whether an increased (compensable) 
evaluation could be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain.  DeLuca 
v. Brown, 8 Vet. App. 202, 204-206 (1995).  The Board finds 
that there is insufficient evidence of objective pain on 
motion, or any other functional loss, to warrant a 
compensable rating.  In this regard, the evidence fails to 
show that he has residuals from the crush injury which are 
analogous to amputation of the third and fourth fingers.  The 
Board therefore concludes that the evidence does not show 
that there is functional loss due to pain to warrant a 
compensable rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.

Nerve damage fourth and fifth fingers of the left hand

By a rating decision dated October 2003, the veteran was 
granted service connection for nerve damage fourth and fifth 
fingers of the left hand under 38 U.S.C. 1151 and assigned a 
20 percent disability evaluation effective January 27, 2003.  
In a September 2005 rating decision it was found that clear 
and unmistakable error was made and the 20 percent evaluation 
was assigned effective January 14, 2003.

The RO has assigned the veteran's nerve damage fourth and 
fifth fingers of the left hand a 20 percent rating under 38 
C.F.R. § 4.124a, Diagnostic Code 8515.  Pursuant to 
Diagnostic Code 8515, for moderate incomplete paralysis, a 20 
percent rating is assigned for the minor hand.  For severe 
incomplete paralysis, a 40 percent rating is assigned for the 
minor hand.  Complete paralysis of the minor hand is rated as 
50 percent disabling.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The evidence in this case establishes that the veteran's 
disability picture does not more nearly approximate the 
criteria for an evaluation in excess of 20 percent for nerve 
damage fourth and fifth fingers of the left hand.

At his September 2003 VA examination, the veteran reported 
that in September 1999 he had stomach bypass surgery and a 
peripheral IV was inserted into his left wrist area and 
immediately he felt numbness in his fourth and fifth fingers.  
He indicated that these fingers were numb, although he had 
good strength in his hand.  

The examination of the left hand showed decreased sensation 
to painful stimuli on the fourth and fifth fingers, the whole 
finger, and on the second and third fingers on the dorsal 
aspect.  He had decreased sensation on the dorsal aspect to 
approximately 3 centimeters above the metacarpal joint on the 
fourth and fifth fingers.  Grip strength was 5/5.  He was 
able to touch all fingers to the median fold of the palms 
bilaterally.  He was able to do opposition of the thumb to 
all fingers.  He was able to grip a two pound weight and do 
flexion extension activities with his wrist repetitively 
without problems.  

At an April 2004 VA EMG, the veteran reported tingling of the 
left fourth and fifth digits often.  The July 2004 VA 
examinations noted grip strength of 4/4 in both hands with no 
further evaluation required.  It was noted that the veteran 
was right hand dominant.  

At an October 2004 VA examination, it was noted the veteran 
had a history of diabetes and of neuropathy involving his 
hands and feet.  He also had a history of ulnar sensory 
neuropathy involving the left hand affecting the fourth and 
fifth fingers of the left hand.  He described dense 
anesthesia or loss of sensation in the fourth and fifth 
fingers of the left hand.  It was noted he was right hand 
dominant.  He stated he could not feel temperature, fine 
touch, pinprick, or these items with his touch.  Dexterity 
was preserved in the upper extremities.  

The neurological evaluation showed a dense anesthesia of the 
fourth and fifth digits of the left hand.  He had decreased 
pinprick, fine touch, and temperature sensation in the fourth 
and fifth digits on the left hand.  Handgrip strength was 
preserved at 5/5 in both upper extremities.  He had some 
decreased pinprick in a glove distribution of both hands, but 
temperature and vibration were intact.  The diagnostic 
impression noted ulnar sensory neuropathy involving the 
fourth and fifth digit of the left hand with no evidence of 
fatigability and no incoordination to this condition.  

The Board notes that the medical evidence of record does not 
support a finding of severe incomplete nerve paralysis or 
complete median nerve paralysis.  Here, as noted above, the 
objective clinical findings reflect paresthesia of the fourth 
and fifth fingers, but grip strength and dexterity were 
preserved.  Furthermore, the veteran was able to touch the 
proximal transverse crease of the palm with the fingertips of 
his left hand.  There was no atrophy of the muscles of the 
thenar eminence.  Therefore, in light of the objective 
findings, the Board finds no basis in the record by which to 
grant a rating higher than 20 percent for any dysfunction of 
the fingers of the left hand under diagnostic code 8515.

The Board does not find that the clinical evidence otherwise 
demonstrates or approximates ankylosis of the thumb or 
fingers.  There is also a lack of evidence of limitation of 
motion of either the thumb or fingers that would warrant a 
rating higher than 20 percent.  The Board has also considered 
the application of 38 C.F.R. § 4.71a, Diagnostic Code 5125 
(2007), for loss of use of the hand (amputation) and a 60 
percent rating.  However, neither the veteran's complaints 
nor the clinical evidence demonstrates or approximates loss 
of use of the left hand.  In other words, there is no 
suggestion that no effective function remains other than that 
which would be equally well served by an amputation stump 
with a suitable prosthetic device.

For all the foregoing reasons, a rating in excess of 20 
percent for nerve damage fourth and fifth fingers of the left 
hand is not warranted.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the assignment of a rating higher than 20 
percent, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).

Diabetic nephropathy

By a rating decision dated October 2002, the veteran was 
granted service connection for diabetic nephropathy and 
assigned a noncompensable disability evaluation effective 
August 2, 2002. 

The veteran essentially contends that the initial evaluation 
assigned for his diabetic neuropathy does not accurately 
reflect the severity of his disability. 

The Board notes that the veteran's diabetic nephropathy has 
been rated under 38 C.F.R. § 4.115b, Diagnostic Code 7502, 
which provides that chronic nephritis is to be rated under 
renal dysfunction.  The criteria for a renal dysfunction 
provide that a noncompensable evaluation is for assignment 
with evidence of albumin and casts with a history of acute 
nephritis, or hypertension noncompensable under Diagnostic 
Code 7101.  The next higher 30 percent evaluation is for 
assignment with evidence of albumin constant or recurring 
with hyaline and granular casts or red blood cells or 
transient or slight edema, or hypertension at least 10 
percent disabling under Diagnostic Code 7101.

Under Diagnostic Code 7101 a 10 percent evaluation 
contemplates diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101. 

VA treatment records show that in May 2002 BUN was 16, 
creatinine 1.2, and liver function was within normal limits.  
A July 2002 urinalysis was normal and microalbumin was 30 to 
300, which was evaluated as microalbuminuria.  

At an August 2002 VA examination, the veteran reported some 
nocturia one to two times and other symptoms such as anal 
pruritus and loss of strength.  The examiner noted the above 
cited May and July 2002 test results.  Sitting blood pressure 
in the left arm was 145/89; sitting in the right arm was 
145/87; and standing in the right arm was 126/89 with the use 
of a large blood pressure cuff.  The diagnosis was mild 
diabetic nephropathy.

VA examination in September 2003 showed blood pressure 
reading of 110/72.  An examination in July 2004 noted blood 
pressure reading of 130/82 two weeks prior.  These 
examinations did not find evidence of abnormal kidney 
function nor did subsequent VA outpatient treatment records.


After reviewing this evidence, the Board finds that the 
veteran does not meet the criteria for next higher 30 percent 
evaluation.

The medical evidence does not show that the veteran has 
constant albumin in his urine or recurring albumin with 
hyaline and granular casts or red blood cells.

As for the presence of slight edema or hypertension at least 
10 percent disabling under Diagnostic Code 7101, the medical 
evidence fails to demonstrate that the veteran meets that 
criteria.  None of the medical evidence discloses the 
presence of edema, and while the veteran has been diagnosed 
as having hypertension, the medical evidence does not 
demonstrate that the veteran's diastolic pressures are 
predominantly 100 or more or that systolic pressures are 160 
or more or that the veteran requires continuous medication 
with a history of diastolic pressures predominantly 100 or 
more.

The veteran's diabetic nephropathy is not shown to be 
productive of hypertension that is compensable under 
Diagnostic Code 7101, nor is it productive of edema.  
Accordingly, the Board concludes that the initial 
noncompensable evaluation assigned for the veteran's diabetic 
nephropathy is appropriate and that he does not warrant the 
criteria for the next higher evaluation.

Erectile dysfunction, associated with diabetes mellitus, type 
II

By a rating decision dated January 2005, the veteran was 
granted service connection for erectile dysfunction and 
assigned a noncompensable evaluation effective July 16, 2004.  
In a March 2005 rating decision it was found that clear and 
unmistakable error was made and the noncompensable evaluation 
was assigned effective August 2, 2002.

The RO has assigned the veteran's erectile dysfunction 
disability a 0 percent rating under 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  Diagnostic Code 7522 provides only for 
a 20 percent rating for deformity of the penis with loss of 
erectile power. The question before the Board is whether a 
compensable rating should be assigned for the erectile 
dysfunction.


While the veteran asserts that his disability prevents his 
ability to have a normal sex life, there is no medical 
evidence of deformity of his penis.  At an August 2002 VA 
diabetes examination, the veteran reported that he had been 
impotent since 1996.  In a May 2003 mental health social work 
note the veteran reported a history of erectile dysfunction 
and it was noted he was a diabetic.

Accordingly, the criteria for a 20 percent evaluation based 
on deformity of the penis with loss of erectile power have 
not been met.

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.

As the preponderance of the evidence is against the claim for 
a compensable rating, the benefit of the doubt doctrine is 
not applicable, and a compensable rating is not warranted at 
any time of the appeal.  38 U.S.C.A. § 5107(b).

Peripheral neuropathy of the bilateral lower and upper 
extremities

The Board notes that the veteran is separately rating for 
nerve damage of the 4th and 5th fingers of the left hand and 
is assigned a 20 percent disability rating.

By a January 2005 rating decision, the veteran was granted 
service connection for peripheral neuropathy of the right and 
left lower extremities and assigned a 20 percent disability 
evaluation for each lower extremity effective April 2, 2004.

The veteran currently receives a 20 percent rating for 
"moderate" incomplete paralysis of the external popliteal 
nerve (common peroneal) under Diagnostic Code 8521.  38 
C.F.R. § 4.124a (2007).

Under Diagnostic Code 8521, a 20 percent evaluation is 
warranted for moderate incomplete paralysis of the external 
popliteal nerve (common peroneal).  A 30 percent evaluation 
is assigned for severe incomplete paralysis, and a 40 percent 
evaluation is warranted for severe complete paralysis of the 
external popliteal nerve manifested by foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  38 C.F.R. 
§ 4.121a, Diagnostic Code 8521.

The words such as "moderate" and "severe" are not defined in 
the Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2007).  
As noted at the beginning of the schedular criteria for 
rating peripheral nerve disabilities, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.

An August 2002 VA examination found no evidence of peripheral 
neuropathy.  A January 2004 VA podiatry clinic note showed 
normal diabetic foot examination, vascular and sensation.  
Poor dull-sharp sensation in the left lower extremity was 
noted.  An April 2004 EMG consultation noted that sensation 
to monofilament testing in the feet was impaired in the 3rd 
and 5th toes.  Vibratory sensation was intact.  It was hard 
to elicit deep tendon reflexes in the bilateral lower 
extremities.  Position sense was intact in both feet.  Gait 
was noted as waddling type, slightly deviated pathway without 
loss of balance.  EMG showed sensory motor polyneuropathy.  
The assessment was signs of peripheral neuropathy secondary 
to diabetes mellitus, slightly deviated pathway in walking, 
risk for falls.  He was issued a cane.  

At the July 2004 neurological portion of the VA examination 
showed cranial nerves II through XII intact.  Sensory, sharp 
and dull sensation was diminished in the upper extremity as 
well as the lower extremity.  Vibratory sense was absent in 
the upper and lower extremities.  Deep tendon reflexes were 
unremarkable.  Muscle strength in the upper and lower 
extremities was unremarkable.  

At the October 2004 VA examination, it was noted the veteran 
had a history of neuropathy involving the hands and feet.  
The veteran reported he had lost some sensation in the hand 
and the feet.  It was noted that his feet were much more 
severely involved than his hands.  He could only ambulate 
about a block with difficulty with the help of a cane.  He 
stated his legs were weak and he had pain in his feet.  The 
lower extremities demonstrated dense anesthesia to fine 
touch, monofilament testing, loss of vibratory sensation, and 
loss of pinprick up to his knees.  He had loss of 
proprioception but had joint position sense.  He had absent 
ankle reflexes bilaterally.  Strength was preserved to 5/5 in 
the gastrocnemius and tibialis anterior muscles.  

The examiner noted that the veteran had a history of ulnar 
sensory neuropathy involving the left hand.  He described 
dense anesthesia or loss of sensation in the fourth and fifth 
finger of the left hand.  He was right hand dominant.  He 
reported that he could not feel temperature, fine touch, 
pinprick, or these items with his touch.  Dexterity, however, 
was noted as preserved in the upper extremities.  The 
examiner noted the neuropathy of the upper extremities would 
not curtail him from gainful employment.

Review of the evidence of record demonstrates that the 
veteran's service-connected right and left lower extremity 
disabilities are characterized by no more than "moderate" 
incomplete paralysis.  Significantly, the October 2004 VA 
examiner characterized the veteran's degree of diabetic 
polyneuropathy involving the lower extremities with reduction 
in endurance of moderate severity.  

Based on the evidence of record, the Board finds that the 
veteran's service-connected right and left lower extremity 
diabetic neuropathies are moderate in nature.  Increased 
disability ratings are not warranted.

The medical evidence of record shows that the veteran's 
service connected right and left upper extremity disabilities 
are characterized by no more than "mild" incomplete 
paralysis.  Significantly, the October 2004 VA examiner 
characterized the veteran's degree of diabetic polyneuropathy 
involving the upper extremities with no loss of coordination, 
strength, or endurance.  


The Board finds that the veteran's service-connected right 
and left upper extremity diabetic neuropathies are mild in 
nature.  Increased disability ratings are not warranted.

Incisional hernias

By a rating decision dated October 2003, the veteran was 
granted service connection for hernias under 38 U.S.C. 1151 
and assigned a disability evaluation of 20 percent effective 
January 14, 2003.  By a rating decision dated January 2005 
the veteran's disability evaluation was increased to 40 
percent effective May 7, 2004.  

The Board finds that the veteran's hernias from the period 
January 14, 2003 to May 6, 2004 warrant a 40 percent 
disability evaluation; however, there is no medical evidence 
to support a higher disability rating for the entire period 
under consideration.

Under 38 C.F.R. § 4.114, Diagnostic Code 7339, a 20 percent 
rating is warranted for a small, postoperative ventral hernia 
that is not well supported by a belt under ordinary 
conditions, or a healed ventral hernia or post-operative 
wounds with weakening of abdominal wall and indication for a 
supporting belt.  A 40 percent rating is assigned for a 
large, postoperative ventral hernia that is not well 
supported by a belt under ordinary circumstances.  A 100 
percent rating is assigned for a massive, postoperative 
ventral hernia that is persistent, severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as to be 
inoperable.

For the period January 14, 2003 to May 6, 2004, the Board 
finds that the veteran's ventral hernia has been manifested 
by large, postoperative ventral hernia that is not well 
supported by a belt under ordinary circumstances.  

VA outpatient treatment records dated in July 2002 note the 
veteran complained of bulging coming out of the left 
abdominal wall adjacent to the incision where he had stomach 
placation performed in September 1999.

At a September 2003 VA examination, the examiner noted a 
prominent hernia measuring 7 x 10 centimeters.  Below that he 
had a palpable hernia measuring 7 x7 centimeters.  When he 
lies down and pushed, the hernia was 15 x 24 centimeters.  
There was very little pain with this.  He had pain with 
palpation over the left quadrant of his abdomen.  

An EMG consultation reported in April 2004 noted a ventral 
abdominal hernia and the veteran wearing a binder.  VA 
treatment records dated in September 2004 show complaints of 
nausea, vomiting, constipation, and inability to eat certain 
foods since having his gastric bypass surgery in September 
1999.  It was noted that the veteran had a ventral hernia and 
a few small bulges over the abdomen.  

The October 2004 VA examination showed a large ventral hernia 
with a history of nausea and constipation mild to moderate in 
severity with a reducible large hernia in the ventral 
abdominal wall with diastasis of the rectus abdominal 
muscles.  The veteran used a binder which was partially 
effective in preventing these herniations.

None of the medical evidence of record characterizes the 
veteran's hernia disability as "massive" with persistent 
severe diastasis of recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
abdominal wall so as to be inoperable.  Thus, there is no 
basis in the record for a finding that the veteran's hernia 
disability generally meets the criteria for the next higher 
schedular rating of 100 percent under Diagnostic Code 7339.  
Therefore, a disability evaluation greater than 40 percent 
for the period from May 7, 2004 is not warranted.  The Board 
finds that the large ventral hernia meets the criteria for a 
40 percent rating, but no higher for the entire period under 
consideration.

III.  TDIU

Total disability will be considered to exist when any 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2007).  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total and 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  Disabilities 
resulting from common etiology or a single accident and 
disabilities affecting a single body system will be 
considered one disability.  See 38 C.F.R. § 4.16 (2007).  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2007).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran is service connected for incisional hernias, 
rated 40 percent disabling; diabetes mellitus, type II, rated 
20 percent disabling; nerve damage to the 4th and 5th fingers 
of the left hand, rated 20 percent disabling; peripheral 
neuropathy of the right lower extremity, rated 20 percent 
disabling; peripheral neuropathy of the left lower extremity, 
rated 20 percent disabling; post operative torn medial 
meniscus of the left knee, rated 10 percent disabling; 
anterior spurring of the plate C-5 cervical spine, rated 10 
percent disabling; peripheral neuropathy of the left upper 
extremity, rated 10 percent disabling; peripheral neuropathy 
of the right upper extremity, rated 10 percent disabling; and 
injury to the third and fourth fingers of the right hand, 
fungus infection of the left ear, trauma scars of the left 
and right knees, diabetic nephropathy, and erectile 
dysfunction, each rated 0 percent disabling.  The combined 
evaluation is 90 percent.

Although the veteran meets schedular TDIU requirements, 2004 
medical records note the veteran reporting that he had re-
established his engraving business which kept him busy.  In 
October 2004, the RO sent the veteran a letter asking the 
veteran to clarify his employment status.  There is no record 
that the veteran replied to the letter.  Without evidence 
verifying that the veteran is no longer working or is only 
marginally employed, a determination can not be made on the 
veteran's TDIU claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist is 
by no means a one-way street, and a veteran's obligation to 
provide certain facts, in this case by submission of 
information concerning his current employment status, is not 
an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

In conclusion, for the reasons and bases discussed, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to a TDIU, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

IV.  Earlier effective dates

The law governing the assignment of an effective date for an 
award of disability compensation is set forth in 38 U.S.C.A. 
§ 5110(b)(1) which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefore is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2). 
Otherwise, in cases where the application is not filed until 
more than one year from release of service, the effective 
date will be date of receipt of the claim, or the date 
entitlement arose, whichever is later.  Id.

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.

Diabetes mellitus, type II

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a) (2007).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue. 38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  38 
C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3.114(a) (2006); see also McCay 
v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 
1581 (Fed. Cir. 1997).

Effective dates - Nehmer class members

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.381.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease. Covered herbicide diseases 
include Type 2 Diabetes [also known as type II diabetes 
mellitus or adult-onset diabetes)].  See 38 C.F.R. § 3.381(b) 
(2007).

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:


(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  [It is noted that the 
effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)].

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.

The veteran filed his claim for service connection for 
diabetes mellitus on January 9, 2002.  Diabetes mellitus, 
type II was first listed as a diagnosis on a VA treatment 
report in April 1996.  

Diabetes mellitus, type II was added to the VA's presumptive 
list of conditions effective July 9, 2001.  See 38 C.F.R. 
§ 3.309(e) (2007).

In this case, the veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" [i.e., diabetes mellitus] within the 
meaning of 38 C.F.R. § 3.816(b)(2).  However, a review of the 
record indicates that VA has never denied a claim of service 
connection for diabetes mellitus from the veteran, including 
between September 25, 1985 and May 3, 1989. He does not 
contend otherwise.  Thus, an earlier effective date is not 
warranted under 38 C.F.R. § 3.816(c)(1). 

Likewise, the veteran did not submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001, the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides.  See Liesegang, supra.  He does not contend 
otherwise.  Thus, an earlier effective date is not warranted 
under 38 C.F.R. § 3.816(c)(2).

Finally, the veteran did not submit a claim of service 
connection for diabetes mellitus within one year of his 
separation from service in September 1981.  Again, he does 
not contend otherwise.  Thus, 38 C.F.R. § 3.816(c)(3) is 
inapplicable.

Because these requirements have not been met, 38 C.F.R. § 
3.816 provides that the effective date of the award of 
service connection for diabetes must be determined in 
accordance with §§ 3.114 and 3.400.  Section 3.114 pertains 
to effective dates based on liberalizing legislation.  Here, 
the effective date of the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.

An October 2002 rating decision granted service connection 
for diabetes mellitus, type II effective July 9, 2001.  
Because the veteran's claim for service connection was filed 
within one year of the date of the change of the regulation 
and the condition was present on the date the regulation was 
changed, the RO assigned an effective date of May 8, 2001 for 
service connection for diabetes mellitus, type II.

Entitlement to an earlier effective date for service 
connection for diabetes mellitus, type II, earlier than May 
8, 2001 is not established.

Erectile dysfunction and special monthly compensation (SMC)

By a rating decision dated March 2005, an earlier effective 
date for service connection for erectile dysfunction was 
granted because clear and unmistakable error was made.  A 0 
percent evaluation was assigned effective August 2, 2002.

A VA examination dated August 2, 2002 noted the veteran's 
report of erectile dysfunction.  The examiner noted that the 
veteran's erectile dysfunction could be due to his 
antidepressant or diabetes, or probably both.  It was 
determined that entitlement to erectile dysfunction and loss 
of use of a creative organ could be inferred from this 
earlier August 2, 2002 examination and therefore, established 
this as the effective date of entitlement to both benefits.  

The claims folder does not show that the veteran submitted a 
claim, formal or informal, prior to August 2, 2002.  Pursuant 
to the laws and regulations cited above, the effective date 
for service connection for erectile dysfunction should be the 
later date of either the date he filed his claim of service 
connection, or the date that entitlement arose.


Thus, the effective date cannot be earlier than August 2, 
2002.  The veteran had not communicated an intent to file a 
claim for service connection for erectile dysfunction nor is 
there VA medical evidence earlier identifying erectile 
dysfunction.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than August 2, 2002, for 
the grant of service connection for erectile dysfunction and 
special monthly compensation must be denied.

Bilateral peripheral neuropathy of the upper and lower 
extremities

The Board notes that the RO established an effective date of 
April 2, 2004 for peripheral neuropathy of the bilateral 
upper and lower extremities based on the first diagnosis of 
the conditions under 38 C.F.R. §§ 3.310 and 3.157.  It is 
noted that although the VA podiatry examination in January 
2004 noted there to be some lower extremity sensation 
impairment, but was not at a compensable level and therefore, 
the RO indicated that 38 C.F.R. § 4.119-4 stated that 
noncompensable complications were considered to be part of 
the diabetic process under Diagnostic Code 7913.  

April 2, 2004 was the date treatment records showed the 
neuropathy of the left lower extremity warranted a 
compensable rating.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than April 2, 2004, for 
the grant of service connection for peripheral neuropathy of 
the bilateral upper and lower extremities must be denied.

Incisional hernias

By a rating decision dated October 2003, the veteran was 
granted service connection for incisional hernias under 
38 U.S.C.A. § 1151 and assigned a 20 percent disability 
evaluation effective January 27, 2003.  By a September 2005 
rating decision, clear and unmistakable error was found in 
the effective date and the initial evaluation of 20 percent 
was established effective January 14, 2003.  The RO noted 
that the original claim for entitlement to 38 U.S.C.A. § 1151 
benefits was received in the Cheyenne VA Medical Center 
mailroom on January 14, 2003.  The claim was not received in 
the VA RO until January 27, 2003.  It was noted that 
unfortunately, the earlier date stamp was not noted and the 
claim was processed with an incorrect effective date.  

Although VA outpatient treatment records dated in July 2003 
show the veteran complained of bulging coming out of his left 
abdominal wall adjacent to where he had stomach surgery, the 
claims folder does not show that the veteran submitted a 
claim, formal or informal, prior to January 14, 2003.  
Pursuant to the laws and regulations cited above, the 
effective date for service connection for incisional hernias 
under 38 U.S.C.A. § 1151 should be the later date of either 
the date he filed his claim for compensation, or the date 
that entitlement arose.

Thus, the effective date cannot be earlier than January 14, 
2003.  The veteran had not communicated an intent to file a 
claim for compensation for incisional hernias under 
38 U.S.C.A. § 1151.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than January 14, 2003, 
for the grant of compensation for incisional hernias under 
38 U.S.C.A. § 1151 must be denied.

Nerve damage fourth and fifth fingers of the left hand

By a rating decision dated October 2003, the veteran was 
granted service connection for nerve damage fourth and fifth 
fingers of the left hand under 38 U.S.C.A. § 1151 and 
assigned a 20 percent disability evaluation effective January 
27, 2003.  By a September 2005 rating decision, clear and 
unmistakable error was found in the effective date and the 
initial evaluation of 20 percent was established effective 
January 14, 2003.  The RO noted that the original claim for 
entitlement to 38 U.S.C.A. § 1151 benefits was received in 
the Cheyenne VA Medical Center mailroom on January 14, 2003.  
The claim was not received in the VA RO until January 27, 
2003.  It was noted that unfortunately, the earlier date 
stamp was not noted and the claim was processed with an 
incorrect effective date.  

The veteran had surgery in September 1999 for stomach 
placation.  VA outpatient treatment reports were negative for 
complaints of nerve damage to the left hand.  A September 
2003 VA examiner opined that the numbness to the fourth and 
fifth fingers of the left hand was secondary to the surgery 
the veteran had performed in September 1999.

The claims folder does not show that the veteran submitted a 
claim, formal or informal, prior to January 14, 2003.  
Pursuant to the laws and regulations cited above, the 
effective date for service connection for nerve damage fourth 
and fifth fingers of the left hand under 38 U.S.C.A. § 1151 
should be the later date of either the date he filed his 
claim for compensation, or the date that entitlement arose.

Thus, the effective date cannot be earlier than January 14, 
2003.  The veteran had not communicated an intent to file a 
claim for compensation for nerve damage fourth and fifth 
fingers of the left hand under 38 U.S.C.A. § 1151.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than January 14, 2003, 
for the grant of compensation for nerve damage fourth and 
fifth fingers of the left hand under 38 U.S.C.A. § 1151 must 
be denied.

V.  Duties to notify

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's February 2003, June 2004 and October 2004 notice 
letters described the evidence necessary to file a claim for 
service connection, increased disability ratings, and 
unemployability, and met all of the requirements noted above; 
including informing the veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.  This notification would also apply 
to the "downstream" issues of entitlement to an increased 
initial evaluations and earlier effective dates.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  To whatever 
extent the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
increased evaluation claims and earlier effective date 
claims, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  He appealed the 
disability evaluations assigned.  As the appeal is being 
denied herein, any such issues are moot.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claims for increase.  
Nonetheless, both the rating decision and the statement of 
the case and supplements thereto that discussed the 
assignment of higher disability evaluations specifically 
informed him of the rating criteria that would be applied, 
and he had an opportunity to supply information or evidence 
concerning worsening or increase in severity of the 
disabilities at issue and the effect such worsening has on 
his employment and daily life.  Thus, the Board concludes 
that the veteran, in this instance, was not prejudiced by the 
lack of specific notice required by Vazquez-Flores prior to 
adverse rating decisions that are the subject of this appeal.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
initial evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 
2002 & Supp. 2007).  Specifically, the RO secured and 
associated with the claims file all evidence pertinent to 
this claim, including VA treatment records, and VA 
examinations.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vertigo as a result of September 1999 VA medical care is 
denied.

An evaluation in excess of 20 percent for diabetes mellitus, 
type II is denied.

Entitlement to an evaluation in excess of 10 percent for 
anterior spurring plate C-5, cervical spine is denied.

Entitlement to an evaluation in excess of 10 percent for 
post-operative torn medial meniscus, left knee is denied.

Entitlement to a compensable evaluation for 2.5 centimeter 
trauma scars, left and right knees is denied.

Entitlement to a compensable evaluation for a fungus 
infection of the left ear is denied.

Entitlement to a compensable evaluation for injury of the 
third and fourth fingers of the right hand is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for nerve damage fourth and fifth fingers of the left hand is 
denied.

Entitlement to an initial compensable evaluation for diabetic 
nephropathy is denied.

Entitlement to an initial compensable evaluation for erectile 
dysfunction, associated with diabetes mellitus, type II is 
denied.

Entitlement to an initial evaluation in excess of 20 percent 
for peripheral neuropathy of the right lower extremity is 
denied.

Entitlement to an initial evaluation in excess of 20 percent 
for peripheral neuropathy of the left lower extremity is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right (major) hand is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left (minor) upper extremity 
is denied.

Entitlement to an initial evaluation of 40 percent for 
incisional hernias for the entire period under consideration 
is granted, subject to the law and regulations governing the 
payment of monetary awards.  

The claim of entitlement to a TDIU is denied.

Entitlement to an effective date earlier than May 8, 2001 for 
the grant of service connection for diabetes mellitus, type 
II is denied.

Entitlement to an effective date earlier than August 2, 2002 
for the grant of service connection for erectile dysfunction 
is denied.

Entitlement to an effective date earlier than August 2, 2002 
for the grant of service connection for special monthly 
compensation is denied.

Entitlement to an effective date earlier than April 2, 2004 
for the grant of service connection for bilateral peripheral 
neuropathy of the upper and lower extremities is denied.

Entitlement to an effective date earlier than January 14, 
2003 for the grant of compensation for incisional hernias 
under 38 U.S.C.A. § 1151 is denied.

Entitlement to an effective date earlier than January 14, 
2003 for the grant of compensation for nerve damage fourth 
and fifth fingers of the left hand under 38 U.S.C.A. § 1151 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


